Citation Nr: 0200142	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for disabilities of 
the left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  This appeal arises from a May 2000 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected left knee disability is 
manifested by:  no objective evidence of instability, 
locking, swelling or effusion; limitation of leg extension to 
15 degrees on the March 2000 VA examination (with full 
extension shown on the September 2001 examination); painful 
motion, and complaints of pain on use, stiffness, fatigue and 
lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement, tear left lateral meniscus, lateral 
meniscectomy, left knee, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Codes 5257, 5258, 5259 
(2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis, left knee, with limitation of extension, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Codes 5003, 5010, 5260, 5261 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issue on appeal, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review.  Relevant records 
have been obtained and examinations provided.  The veteran 
testified at a RO hearing, and there is no indication that 
any pertinent medical evidence has not been considered.  The 
Board finds that a remand would serve no useful purpose and 
would only impose unnecessarily additional burdens on VA 
without benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection for a left knee injury was granted in June 
1976.  At that time, a 10 percent evaluation was assigned 
under Code 5257.  In January 1980, the evaluation was 
increased to 20 percent disabling, from July 1979, for 
internal derangement, tear left lateral meniscus, lateral 
meniscectomy, left knee.  In August 1996, the evaluation was 
increased to 30 percent from May 1996.  In May 2000, a rating 
action assigned a separate 20 percent evaluation for 
arthritis of the left knee, with limitation of extension, 
under Codes 5010 and 5261, and simultaneously reduced the 
evaluation of the internal derangement and tear of left 
lateral meniscus to 10 percent under Code 5259.  As a result 
of this rating action, the overall left knee rating remained 
at 30 percent.  The veteran contends that he is entitled to a 
higher evaluation.

Under Code 5259, the current 10 percent evaluation is 
appropriate for symptomatic removal of semilunar cartilage.  
No higher evaluation is available under that code section.  
38 C.F.R. Part 4, Diagnostic Code 5259 (2001).  A 20 percent 
evaluation is contemplated for dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion of the joint.  38 C.F.R. Part 4, Diagnostic Code 
5258 (2001).

Under Code 5257, a 10 percent evaluation contemplates a 
slight level of recurrent subluxation or lateral instability.  
A 20 percent evaluation under that code contemplates a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2001).  

The following ratings are available based on limitation of 
motion:  For limitation of leg flexion to 45 degrees, a 10 
percent evaluation; for limitation of leg flexion to 30 
degrees, a 20 percent evaluation; for limitation of leg 
flexion to 15 degrees, a 30 percent evaluation; for 
limitation of leg extension to 10 degrees, a 10 percent 
evaluation; for limitation of leg extension to 15 degrees, a 
20 percent evaluation; for limitation of leg extension to 20 
degrees, a 30 percent evaluation; for limitation of leg 
extension to 30 degrees, a 40 percent evaluation; and for 
limitation of leg extension to 45 degrees, a 50 percent 
evaluation.  38 C.F.R. Part IV, Diagnostic Codes 5260 and 
5261.

When the limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group affected by 
limitation of motion under codes 5010 and 5003.  See VAOGPREC 
23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260 
(2001).

A VA examination was conducted in March 2000.  The veteran 
reported that he used a left knee brace.  He walked with a 
limp, but did not use a cane.  On examination, there was a 
seven centimeter scar on the lateral side of the left knee, 
with arthroscopic scars present over other areas of the left 
knee.  The veteran could only extend the left leg to 15 
degrees, and flexion was limited to 76 degrees.  Passive 
range of motion was approximately equal to active.  The 
veteran complained of pain with both passive and active 
ranges of motion.  There was noticeable stiffness in the 
knee.  He was unable to squat down.  The veteran complained 
of decreased sensory sensation on the left lower leg.  The 
examiner opined that this was probably secondary to an injury 
associated with original arthrotomy incision.  The examiner 
noted that the veteran had limitation of activities and 
functioning due to his knees bilaterally, and that X-rays 
showed advanced degenerative arthritis in the knees.  

A magnetic resonance imagining (MRI) examination in December 
2000 showed degenerative disease greatest in the lateral 
tibial plateau with associated joint space narrowing and 
degenerative change of the lateral femoral condyle.  There 
was deformation of the anterior and posterior lateral 
meniscus.

The most recent VA examination was conducted in September 
2001.  The veteran reported grinding-type pain of the left 
knee.  He felt that the knee was "out of socket or 
dislocated."  The veteran reported pain in the knee joint 
itself, the kneecap and both sides of the knee.  He also 
reported weakness and stiffness of the knee, but denied 
swelling, heat or redness.  The veteran reported problems 
with instability and giving way of the left knee, as well as 
occasional episodes of locking.  He also noted problems with 
fatigability and lack of endurance due to his left knee.  
According to the veteran, precipitating factors for severe 
knee pain were any walking, standing, bending of knee, 
kneeling or squatting.  The veteran used a hinged solid brace 
on the left knee, and reported that he utilized a J cane at 
times.

On examination, the veteran was noted to be obese.  His gait 
included a marked left-sided limp.  He used a cane and knee 
brace.  The left knee showed no bone or joint deformity.  No 
swelling or effusion was present, and there was no evidence 
of quadriceps wasting.  Range of left leg motion was from 
zero to 110 degrees.  The knee was stable laterally and 
medially.  McMurray sign was positive for pain.  Anterior and 
posterior drawer signs were negative for instability.  There 
were well-healed, nonadherent, scars noted over the knee.  
The veteran complained of severe pain with range of motion of 
the left knee and with stability testing.  There was a 10 
degree valgum deformity with weightbearing.  Motor strength 
testing with veteran pushing against hands was 0/5, but with 
examiner positioning the veteran's knees and legs for 
testing, maximum resistance of 5/5 was demonstrated.

The diagnosis was degenerative joint disease of the left knee 
with deformed lateral meniscus, anterior and posterior; 
functional deficit secondary to pain and decreased range of 
motion; instability not present with physical examination, so 
veteran's instability was probably secondary to pain rather 
than mechanical.

The current medical evidence of record does not demonstrate 
the moderate lateral instability or recurrent subluxation 
which would support a 20 percent evaluation under Code 5257.  
In fact, the most recent VA examination did not show 
objective instability.  Similarly, the objective findings do 
not demonstrate the dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion of the 
joint, that are required for a 20 percent evaluation under 
Code 5258; while the veteran reported episodes of locking, 
neither locking nor effusion were found by objective 
examination.  38 C.F.R. Part 4, Diagnostic Code 5258 (2001).

The 20 percent evaluation based on limitation of motion under 
code 5261 is appropriate based on the limitation of extension 
to 15 degrees noted on the March 2000 VA examination.  The 
veteran is not entitled to a higher rating under Codes 5260 
or 5261 since leg flexion has not been shown to be limited to 
30 degrees or less, and leg extension has not been limited to 
20 degrees or more since that time.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (2001).  In fact, the most recent VA 
examination showed range of motion from zero to 110 degrees.

The Board is aware that the veteran has reported extensive 
pain associated with his left knee pathology, and the VA 
examiners noted some loss of functioning and activities 
associated with his left knee complaints.  Additionally, the 
VA examinations have demonstrated some objective signs of 
pain associated with range of motion and stability testing.  
However, in view of the minimal objective findings of 
instability and loss of motion of record, as noted above, the 
Board finds that the veteran's complaints of left knee pain, 
stiffness, fatigue and lack of endurance are contemplated by 
the current 10 percent evaluation assigned under Code 5259 
and the separate 20 percent assigned under Code 5261; again, 
the Board emphasizes that the current 20 percent evaluation 
under Code 5261 contemplates limitation of leg extension to 
15 degrees, while the most recent VA examination showed full 
extension.  Thus, the additional limitation of motion due to 
pain is amply compensated by the current evaluation.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

